UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-2240


DANITA MITCHELL,

                Plaintiff - Appellant,

          v.

DEAN P. LOVEN; LISA BELL, Judge; FELICIA             MCADOO,   Chief
Deputy Sheriff; DANIEL BAILEY, Sheriff,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00148-RJC-DSC)


Submitted:   February 24, 2011            Decided:    February 28, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danita Mitchell, Appellant Pro Se.      Grady L. Balentine, Jr.,
Special   Deputy  Attorney   General,   Gerald  Patrick   Murphy,
Assistant Attorney General, Raleigh, North Carolina; Sean
Francis   Perrin,  WOMBLE   CARLYLE   SANDRIDGE  &  RICE,   PLLC,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Danita    Mitchell      appeals     the    district     court’s     order

accepting     the    recommendation       of     the     magistrate     judge    and

dismissing her civil rights complaint.                   On appeal, we confine

our review to the issues raised in the Appellant’s brief.                        See

4th Cir. R. 34(b).           Because Mitchell’s informal brief does not

challenge     the    basis    for   the       district    court’s      disposition,

Mitchell has forfeited appellate review of the court’s order.

Accordingly,    we    affirm     the     district      court’s    judgment.        We

dispense    with     oral     argument     because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2